            Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 1 of 17




Michael O. Roe (ISB #4490)
Robert B. White (ISB #4438)
Jack W. Relf (ISB #9762)
GIVENS PURSLEY LLP
601 West Bannock Street
P.O. Box 2720
Boise, Idaho 83701-2720
Telephone: 208-388-1200
Facsimile: 208-388-1300
mor@givenspursley.com
rbw@givenspursley.com
jackrelf@givenspursley.com
14982317_1 [15052.1]


Attorneys for Michael Ray Fitch

                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

   MEGAN FENTON,                                        CASE NO. 1:19-CV-00447-CWD

                        Plaintiff,                      ANSWER TO COMPLAINT AND
                                                        DEMAND FOR JURY TRIAL
   vs.

   FRUITLAND SCHOOL DISTRICT NO. 373;
   FRUITLAND SCHOOL DISTRICT NO. 373
   BOARD OF TRUSTEES; TERESA
   FABRICIUS, an individual; MICHAEL RAY
   FITCH, an individual; and JOHN/JANE
   DOES I through X, whose true identities are
   presently unknown,

                         Defendants.

         Defendant Michael Ray Fitch (“Fitch”), by and through his counsel of record Givens

Pursley LLP, and without admitting any liability or damages to Plaintiff, Megan Fenton

(“Fenton”), and without assuming the burden of proof as to any issue in this litigation, responds

to the Complaint and Demand for Jury Trial (“Complaint”), as follows.




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 1
         Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 2 of 17




                                        FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted and should therefore

be dismissed pursuant to Federal Rule of Civil Procedure 12.

                                        SECOND DEFENSE

       Fitch denies each and every allegation of the Complaint that is not specifically and

expressly admitted herein.

                                        THIRD DEFENSE

       In response to the specific allegations of the Complaint, Fitch admits, denies, and alleges

as follows:

                                           PARTIES

1.     In response to Paragraph 1 of the Complaint, Fitch is without sufficient knowledge to admit

       or deny such allegations.

2.     In response to Paragraph 2 of the Complaint, Fitch admits only that Fenton was employed

       with the Defendant Fruitland School District No. 373 (“School District”) prior to her

       voluntary separation. Fitch is without sufficient knowledge to admit or deny the remaining

       allegations in this Paragraph.

3.     In response to Paragraph 3 of the Complaint, Fitch is without sufficient knowledge to admit

       or deny such allegations.

4.     In response to Paragraph 4 of the Complaint, Fitch admits only that Defendant Teresa

       Fabricius (“Fabricius”) was employed with the School District as the Superintendent.

       Fitch is without sufficient knowledge to admit or deny the remaining allegations in this

       Paragraph.




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 2
       Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 3 of 17




5.    In response to Paragraph 5 of the Complaint, Fitch admits only that he was employed by

      the School District until on or about April 18, 2019, and that he resides in Payette, Idaho.

6.    In response to the allegations within Paragraph 6 of the Complaint, Fitch is without

      sufficient knowledge to admit or deny such allegations.

                               JURISDICTION AND VENUE

7.    The legal conclusions in Paragraph 7 of the Complaint do not contain factual allegations

      which Fitch may admit or deny.

8.    The legal conclusions in Paragraph 8 of the Complaint do not contain factual allegations

      which Fitch may admit or deny.

                          FACTS COMMON TO ALL COUNTS

9.    In response to Paragraph 9 of the Complaint, Fitch admits only that he was employed by

      the School District from 1999 until on or about April 18, 2019, and that he worked for the

      School District as a history teacher, principal, and head boys’ basketball coach.

10.   Fitch denies the allegations in Paragraph 10 of the Complaint.

11.   In response to Paragraph 11 of the Complaint, Fitch admits only that Fenton was employed

      by the School District, that he participated in an interview with Fenton prior to her being

      hired by the School District, and that Fenton’s office was located across the hall from

      Fitch’s office.

12.   In response to Paragraph 12 of the Complaint, Fitch admits only that he was principal of

      Fruitland High School and the highest ranked administrator at Fruitland High School.

13.   In response to Paragraph 13 of the Complaint, Fitch admits only that both he and Fenton

      were present at a fundraising event on September 15, 2018, and that Fitch and Fenton began

      exchanging communications thereafter.




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 3
       Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 4 of 17




14.   In response to Paragraph 14 of the Complaint, Fitch admits only that both he and Fenton

      exchanged communications and that the communications speak for themselves.

15.   In response to Paragraph 15 of the Complaint, Fitch admits only that both he and Fenton

      exchanged communications and that the communications speak for themselves.

16.   In response to Paragraph 16 of the Complaint, Fitch admits only that both he and Fenton

      exchanged communications and that the communications speak for themselves.

17.   Fitch denies the allegations in Paragraph 17 of the Complaint.

18.   Fitch denies the allegations in Paragraph 18 of the Complaint.

19.   In response to Paragraph 19 of the Complaint, Fitch admits only that both he and Fenton

      exchanged communications and that the communications speak for themselves.

20.   Fitch denies the allegations in Paragraph 20 of the Complaint.

21.   Fitch denies the allegations in Paragraph 21, including all subparagraphs thereunder, of the

      Complaint.

22.   In response to Paragraph 22 of the Complaint, Fitch admits only that Fenton sent her a

      photograph of her backside in underwear, that both he and Fenton exchanged

      communications and that the communications speak for themselves.

23.   Fitch denies the allegations in Paragraph 23 of the Complaint.

24.   Fitch denies the allegations in Paragraph 24 of the Complaint.

25.   Fitch denies the allegations in Paragraph 25 of the Complaint.

26.   In response to the allegations within Paragraph 26 of the Complaint, Fitch admits only that

      the Idaho State Police conducted an investigation. Fitch is without sufficient knowledge to

      admit or deny the remaining allegations in this Paragraph.




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 4
       Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 5 of 17




27.   In response to the allegations within Paragraph 27 of the Complaint, Fitch admits only that

      the Idaho State Police conducted an investigation. Fitch is without sufficient knowledge to

      admit or deny the remaining allegations in this Paragraph.

28.   The allegations in Paragraph 28 of the Complaint are admitted.

29.   In response to the allegations within Paragraph 29 of the Complaint, Fitch admits only that

      he was placed on administrative leave on November 16, 2018. Fitch is without sufficient

      knowledge to admit or deny the remaining allegations in this Paragraph.

30.   In response to the allegations within Paragraph 30 of the Complaint, Fitch is without

      sufficient knowledge to admit or deny such allegations.

31.   In response to the allegations within Paragraph 31 of the Complaint, Fitch is without

      sufficient knowledge to admit or deny such allegations.

32.   In response to the allegations within Paragraph 32 of the Complaint, Fitch is without

      sufficient knowledge to admit or deny such allegations.

33.   In response to the allegations within Paragraph 33 of the Complaint, Fitch admits only that

      he was placed on administrative leave. Fitch is without sufficient knowledge to admit or

      deny the remaining allegations in this Paragraph.

34.   In response to the allegations within Paragraph 34 of the Complaint, Fitch is without

      sufficient knowledge to admit or deny such allegations.

35.   In response to the allegations within Paragraph 35 of the Complaint, Fitch is without

      sufficient knowledge to admit or deny such allegations.

36.   In response to the allegations within Paragraph 36 of the Complaint, Fitch is without

      sufficient knowledge to admit or deny such allegations.

37.   Fitch denies the allegations in Paragraph 37 of the Complaint.




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 5
       Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 6 of 17




38.   Fitch denies the allegations in Paragraph 38 of the Complaint.

39.   In response to the allegations within Paragraph 39 of the Complaint, Fitch is without

      sufficient knowledge to admit or deny such allegations.

40.   In response to the allegations within Paragraph 40 of the Complaint, Fitch is without

      sufficient knowledge to admit or deny such allegations.

41.   Fitch denies the allegations in Paragraph 41 of the Complaint.

                                    COUNT ONE
                GENDER DISCRIMINATION/SEXUAL HARASSMENT IN
             VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                      42 U.S.C. 2000(e) ET SEQ. AS AMENDED

42.   In response to Paragraph 42 of the Complaint, Fitch incorporates by reference his answers

      to Paragraphs 1 through 41 of the Complaint.

43.   The allegations within Paragraph 43 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 43 of the Complaint.

44.   The allegations within Paragraph 44 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 44 of the Complaint.

45.   The allegations within Paragraph 45 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 45 of the Complaint.

46.   The allegations within Paragraph 46 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 46 of the Complaint.




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 6
       Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 7 of 17




47.   The allegations within Paragraph 47 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 47 of the Complaint.

48.   The allegations within Paragraph 48 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 48 of the Complaint.

49.   The allegations within Paragraph 49 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 49 of the Complaint.

                                        COUNT TWO
                             RETALIATION IN VIOLATION OF
                      TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                           42 U.S.C 2000(e) ET. SEQ. AS AMENDED
                 (Against Defendants FSD, the School Board and Ms. Fabricius)

50.   In response to Paragraph 50 of the Complaint, Fitch incorporates by reference his answers

      to Paragraphs 1 through 49 of the Complaint.

51.   The allegations within Paragraph 51 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 51 of the Complaint.

52.   The allegations within Paragraph 52 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 52 of the Complaint.

53.   The allegations within Paragraph 53 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 53 of the Complaint.




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 7
       Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 8 of 17




54.   The allegations within Paragraph 54 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 54 of the Complaint.

55.   The allegations within Paragraph 55 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 55 of the Complaint.

56.   The allegations within Paragraph 56 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 56 of the Complaint.

57.   The allegations within Paragraph 57 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 57 of the Complaint.

                             COUNT THREE
      GENDER DISCRIMINATION/SEXUAL HARASSMENT/SEXUALLY HOSTILE
           CULTURE IN VIOLATION OF TITLE IX OF THE EDUCATION
                   AMENDMENTS OF 1972, 20 U.S.C. §1681(a)
                          (Against all Defendants)

58.   In response to Paragraph 58 of the Complaint, Fitch incorporates by reference his answers

      to Paragraphs 1 through 57 of the Complaint.

59.   The allegations in Paragraph 59 of the Complaint are admitted.

60.   Fitch denies the allegations in Paragraph 60 of the Complaint.

61.   Fitch denies the allegations in Paragraph 61 of the Complaint.

62.   Fitch denies the allegations in Paragraph 62 of the Complaint.

63.   Fitch denies the allegations in Paragraph 63 of the Complaint.

64.   Fitch denies the allegations in Paragraph 64 of the Complaint.




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 8
       Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 9 of 17




65.   Fitch denies the allegations in Paragraph 65 of the Complaint.

66.   Fitch denies the allegations in Paragraph 66 of the Complaint.

67.   Fitch denies the allegations in Paragraph 67 of the Complaint.

68.   Fitch denies the allegations in Paragraph 68 of the Complaint.

69.   Fitch denies the allegations in Paragraph 69 of the Complaint.

70.   Fitch denies the allegations in Paragraph 70 of the Complaint.

71.   Fitch denies the allegations in Paragraph 71 of the Complaint.

                                    COUNT FOUR
           RETALIATION IN VIOLATION OF TITLE IX OF THE EDUCATION
                       AMENDMENTS OF 1972, 20 U.S.C. §168(a)
              (Against Defendants FSD, the School Board, and Ms. Fabricius)

72.   In response to Paragraph 72 of the Complaint, Fitch incorporates by reference his answers

      to Paragraphs 1 through 71 of the Complaint.

73.   The allegations within Paragraph 73 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 73 of the Complaint.

74.   The allegations within Paragraph 74 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 74 of the Complaint.

75.   The allegations within Paragraph 75 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 75 of the Complaint.

76.   The allegations within Paragraph 76 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 76 of the Complaint.



ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 9
       Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 10 of 17




77.   The allegations within Paragraph 77 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 77 of the Complaint.

78.   The allegations within Paragraph 78 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 78 of the Complaint.

79.   The allegations within Paragraph 79 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 79 of the Complaint.

80.   The allegations within Paragraph 80 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 80 of the Complaint.

                                    COUNT FIVE
       VIOLATION OF THE IDAHO PROTECTION OF PUBLIC EMPLOYEES ACT
             (Against Defendants FSD, the School Board, and Ms. Fabricius)

81.   In response to Paragraph 81 of the Complaint, Fitch incorporates by reference his answers

      to Paragraphs 1 through 80 of the Complaint.

82.   The allegations within Paragraph 82 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 82 of the Complaint.

83.   The allegations within Paragraph 83 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 83 of the Complaint.




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 10
       Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 11 of 17




84.   The allegations within Paragraph 84 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 84 of the Complaint.

85.   The allegations within Paragraph 85 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 85 of the Complaint.

86.   The allegations within Paragraph 86 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 86 of the Complaint.

87.   The allegations within Paragraph 87 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 87 of the Complaint.

88.   The allegations within Paragraph 88 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 88 of the Complaint.

89.   The allegations within Paragraph 89 of the Complaint are not directed at Fitch and,

      therefore, do not require a response. To the extent a response is necessary, Fitch denies

      the allegations in Paragraph 89 of the Complaint.

                                    COUNT SIX
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                               (Against all Defendants)

90.   In response to Paragraph 90 of the Complaint, Fitch incorporates by reference his answers

      to Paragraphs 1 through 89 of the Complaint.

91.   Fitch denies the allegations in Paragraph 91 of the Complaint.




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 11
        Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 12 of 17




92.    Fitch denies the allegations in Paragraph 92 of the Complaint.

                                  COUNT SEVEN
                   NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                               (Against all Defendants)

93.    In response to Paragraph 93 of the Complaint, Fitch incorporates by reference his answers

       to Paragraphs 1 through 92 of the Complaint.

94.    Fitch denies the allegations in Paragraph 94 of the Complaint.

95.    Fitch denies the allegations in Paragraph 95 of the Complaint.

96.    Fitch denies the allegations in Paragraph 96 of the Complaint.

                                          COUNT EIGHT
                                         CIVIL BATTERY
                                      (Against Defendant Fitch)

97.    In response to Paragraph 97 of the Complaint, Fitch incorporates by reference his answers

       to Paragraphs 1 through 96 of the Complaint.

98.    Fitch denies the allegations in Paragraph 98 of the Complaint.

99.    Fitch denies the allegations in Paragraph 99 of the Complaint.

100.   Fitch denies the allegations in Paragraph 100 of the Complaint.

                                           COUNT NINE
                                         CIVIL ASSAULT
                                      (Against Defendant Fitch)

101.   In response to Paragraph 101 of the Complaint, Fitch incorporates by reference his answers

       to Paragraphs 1 through 100 of the Complaint.

102.   In response to Paragraph 102 of the Complaint, Fitch admits only that both he and Fenton

       exchanged communications and that the communications speak for themselves.

103.   Fitch denies the allegations in Paragraph 103 of the Complaint.

104.   Fitch denies the allegations in Paragraph 104 of the Complaint.




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 12
         Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 13 of 17




105.   Fitch denies the allegations in Paragraph 105 of the Complaint.

                                       COUNT TEN
                     CIVIL RIGHTS CLAIM – EIGHTH AND FOURTEENTH
                              AMENDMENTS – 42 U.S.C. § 1983
                                  (Against all Defendants)

106.   In response to Paragraph 106 of the Complaint, Fitch incorporates by reference his answers

       to Paragraphs 1 through 105 of the Complaint.

107.   Fitch denies the allegations in Paragraph 107, including all subparagraphs thereunder, of

       the Complaint.

108.   Fitch denies the allegations in Paragraph 108 of the Complaint.

109.   Fitch denies the allegations in Paragraph 109 of the Complaint.

                             PLAINTIFF’S PRAYER FOR RELIEF

       In response to Fenton’s Prayer for Relief, Fitch denies Fenton is entitled to any of the relief

she seeks.

                          AFFIRMATIVE AND OTHER DEFENSES

       The following defenses are not stated separately as to each claim for relief or allegation of

Fenton. Nevertheless, the following defenses are applicable where appropriate, to any and all of

Fenton’s claims for relief. In asserting the defenses, Fitch does not admit that the burden of

proving allegations or denials contained in this answer is upon Fitch, but, to the contrary, asserts

that by reason of these denials, and by reason of relevant statutory and judicial authority, the burden

of proving the inverse of the allegations contained in the defenses is upon Fenton. Moreover, in

asserting any defense, Fitch does not admit any responsibility or liability, but rather specifically

denies any and all allegations of responsibility and liability in the Complaint. Without assuming

any burden that is properly borne by Fenton, Fitch reserves the right to assert the following

defenses to Fenton’s claims:



ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 13
           Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 14 of 17




                                      FOURTH DEFENSE

       Fenton has failed to mitigate her damages, if any.

                                       FIFTH DEFENSE

       Fenton’s claims are barred by the applicable statute of limitations.

                                       SIXTH DEFENSE

       The damages alleged, which are not admitted and are expressly denied, are damages or

injuries resulting from Fenton’s own fault or negligence, which either bars or reduces the claim in

an amount to be determined by the trier of fact.

                                     SEVENTH DEFENSE

       Fenton’s losses or injuries, if any, were caused by the intervening acts or omissions of other

third persons, for whom Fitch can bear no responsibility.

                                      EIGHTH DEFENSE

       Fenton’s claims are barred, in whole or in part, by the doctrine of waiver, estoppel and

latches.

                                       NINTH DEFENSE

       Fenton expressly or impliedly consented to engage with Fitch in the conduct alleged in the

Complaint.

                                       TENTH DEFENSE

       That the claims and damages set forth in the Complaint are barred by the doctrine of

unclean hands.

                                    ELEVENTH DEFENSE

       Fenton’s claims against Fitch are frivolous, vexatious, unreasonable, and/or are filed in bad

faith, and for that reason justify an award of attorney’s fees and costs against Fenton in favor of




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 14
          Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 15 of 17




Fitch.

                                       TWELFTH DEFENSE

         Fenton’s claims are barred by her failure to exhaust her administrative remedies.

                                     THIRTEENTH DEFENSE

         Any adverse employment action taken by the School District against Fenton was for a

legitimate, non-discriminatory, and non-retaliatory reason.

                                     FOURTEENTH DEFENSE

         Fenton’s claims are barred as they are outside the scope of her administrative charge of

discrimination.

                                      FIFTEENTH DEFENSE

         Fenton’s separation from employment was entirely voluntary.

                                      SIXTEENTH DEFENSE

         Fenton unreasonably failed to take advantage of any preventive opportunities provided by

School District.

                                   SEVENTEENTH DEFENSE

         Fitch is not liable in litigation pursuant to Title 42 U.S.C. § 1983, for any claims Fenton is

making on behalf of third-parties.

                                     EIGHTEENTH DEFENSE

         Fitch is not liable in litigation pursuant to Title 42 U.S.C. § 1983, for any injury caused by

the act or omission of another person under the theory of respondeat superior.

                                     NINETEENTH DEFENSE

         Fitch did not cause harm to Fenton.




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 15
        Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 16 of 17




                                  TWENTIETH DEFENSE

       Fitch did not engage in any affirmative conduct to place Fenton in danger.

                                TWENTY-FIRST DEFENSE

       There was no unreasonable risk, and Fitch did not intend to expose Fenton to an

unreasonable risk.

                                      ATTORNEY FEES

       Fitch has been required to retain legal counsel and to incur costs and attorneys’ fees in

order to defend the allegations set forth in the Complaint. Fitch is entitled to recover the same

from Fenton pursuant to any applicable Idaho or federal law.

                                   PRAYER FOR RELIEF

       Fitch prays for judgment, decree, and order of this Court as follows:

1.     That the Complaint be dismissed with prejudice and Fenton take nothing thereunder;

2.     For attorneys’ fees and costs incurred in defending against the Complaint; and

3.     For such other and further relief as the Court deems just and proper in the premise.

       DATED: February 21, 2020.

                                                    GIVENS PURSLEY LLP



                                                    /s/ Robert B. White
                                                    Robert B. White – Of the Firm
                                                    Attorneys for Michael Fitch




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 16
        Case 1:19-cv-00447-CWD Document 6 Filed 02/21/20 Page 17 of 17




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT on this 21st day of February, 2020, I filed the foregoing
document electronically through the CM/ECF system which caused the following parties or
counsel to be served by electronic means as more fully reflected on the Notice of Electronic filing:

 Sam Johnson                                         U.S. Mail
 Shawnee Perdue                                      Fax 208.947.2424
 JOHNSON & MONTELEONE, L.L.P.                        By hand
 350 North Ninth Street, Suite 500                   Overnight
 Boise, Idaho 83702                                  CM/ECF
 Counsel for Plaintiff                               sam@treasurevalleylawyers.com
                                                     shawnee@treasurevalleylawyers.com

 Brian K. Julian                                     U.S. Mail
 James R. Stoll                                      Fax 208.344.5510
 ANDERSON, JULIAN & HULL LLP                         By hand
 250 South Fifth Street, Suite 700                   Overnight
 P.O. Box 7426                                       CM/ECF
 Boise, Idaho 83707-7426                             bjulian@ajhlaw.com
 Counsel for Fruitland School District No.           jstoll@ajhlaw.com
 373; Fruitland School District No. 373 Board
 of Trustees; and Teresa Fabricius


                                              /s/ Robert B. White
                                              Robert B. White




ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL - 17
